State of Maryland v. Purnell Shortall, No. 31, September Term, 2018. Opinion by
Rodowsky, J.

        Post-Conviction – Effectiveness of counsel under Strickland standard. Client
convicted of violating environmental regulations proscribing disposal of waste. Client’s
disposal was from a building onto ground surface through a pipe. Penalty statute provided
that “[e]ach day on which a violation occurs is a separate violation[.]” Trial court, at State’s
request, instructed jury that “every day on which a violation is still present constitutes a
separate violation until the violation is corrected.” Trial counsel accepted the State’s
position and did not except. As a result client was convicted on eight charges, involving
four separate days, absent evidence of any disposal of waste on or about those days.
Convictions were based on inspections observing that client’s pipe remained uncapped.
        HELD: Language of statute and regulations are so plainly contrary to State’s theory
that failure to except to instruction violated Strickland standard. Court of Special Appeals
affirmed in reversing post-conviction court.
Circuit Court for Dorchester County
Case No. 09-K-14-015217
Argued: January 4, 2019

                                                                                          IN THE COURT OF APPEALS

                                                                                                 OF MARYLAND

                                                                                                     No. 31

                                                                                             September Term, 2018

                                                                                   ______________________________________


                                                                                           STATE OF MARYLAND

                                                                                                        v.

                                                                                            PURNELL SHORTALL

                                                                                   ______________________________________

                                                                                        Barbera, C.J.
                                                                                        Greene
                                                                                        McDonald
                                                                                        Watts
                                                                                        Hotten
                                                                                        Getty
                                                                                        Rodowsky, Lawrence F.
                                                                                              (Senior Judge, Specially Assigned),

                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                            Opinion by Rodowsky, J.
                                                                                   ______________________________________

                                                                                               Filed: April 2, 2019
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                            2019-04-02 14:43-04:00



Suzanne C. Johnson, Clerk
         The principal issue in this certiorari review of an action under the Post-Conviction

Procedure Act, Maryland Code (2001, 2008 Repl. Vol., 2017 Supp.) §§ 7-101 through 7-

109 of the Criminal Procedure Article (CP), is whether the Respondent, Purnell Shortall,

was deprived of his constitutional right to the effective assistance of counsel when counsel

did not object to a certain, non-pattern, jury instruction in a prosecution under

environmental laws. As we explain below, we shall hold that he was so deprived under the

peculiar facts of this case.

         Whether the unchallenged instruction was correct turns on the construction of the

statute and regulations underlying the criminal charges against Shortall. They are set forth

below.

         Maryland Code (1982, 2014 Repl. Vol.), Title 9, “Water, Ice, and Sanitary

Facilities,” Subtitle 3, “Water Pollution Control,” § 9-343(a)(1) and (3) of the

Environmental Article (Env.), which read in relevant part:

            “(a) Violating subtitle, rules, regulations, orders, or permits. — (1) A
         person … who violates any provision of or fails to perform any duty imposed
         by a rule, regulation, order, or permit adopted or issued under this subtitle, is
         guilty of a misdemeanor[.]

         …

                “(3) Each day on which a violation occurs is a separate violation under
         this subsection.”

Former COMAR 26.04.02.02.E, now D (Reg. D), which reads:

             “D. A person may not dispose of sewage, body, or industrial wastes in
         any manner which may cause pollution of the ground surface, the waters of
         the State, or create a nuisance.”
And former COMAR 26.04.02.02.F, now E (Reg. E), which reads:

           “E. A person may only dispose of sewage, body, or industrial wastes in
       accordance with an approved on-site sewage disposal permit or other method
       of disposal approved by the Approving Authority.”

       The unchallenged instruction requested by the State told the jury that “[p]ursuant to

Maryland law for these specific charges every day on which a violation is still present

constitutes a separate offense until the date the violation is corrected.”

                                     Background Facts

       At all relevant times Shortall owned, either directly or through a legal entity

controlled by him, the property at or near 11523 Cordova Road in Cordova, Talbot County,

Maryland, where he conducts a building supply business. In addition to the main building

on the property, and at least 500 to 600 feet from it, on the south/southeast side of the

property is a maintenance building. Body waste disposal from the main building is directed

to an approved septic system.        This case concerns body waste disposal from the

maintenance building.

       On December 5, 2012, two inspectors from the Maryland Department of the

Environment were on the Shortall property for a routine inspection when they observed

some human feces and toilet paper on the ground near the open end of a PVC pipe that was

protruding from an earthen embankment about ten to fifteen feet from the maintenance

building. The inspectors traced the pipe to a toilet and sink that had been installed, sans

permit, in a restroom in the maintenance building.          Inspectors, from the Maryland

Department of the Environment, from the Talbot County Health Department, or from both,

visited the site on December 6 and 7, 2012, January 24, 2013, and March 15, 2013. The
                                              2
witnesses for the State in Shortall’s criminal prosecution testified as to what they observed

at or near the open end of the PVC pipe on the follow-up visits to the property, but that

evidence is not relevant to this certiorari review, as we explain infra. A Regulatory

Compliance Engineer for the Maryland Department of the Environment inspected the pipe

on May 3, 2013, and found the end tightly capped.

                                     Procedural History

       Although initially filed in the Circuit Court for Talbot County, the criminal charges

against Shortall were immediately removed on February 20, 2014, to the Circuit Court for

Dorchester County. The criminal information was drawn by a special prosecutor from the

Attorney General’s Office. That document consisted of twenty counts, ten of which were

dismissed by the court at the conclusion of the State’s case. Five of the remaining counts

respectively charged in the language of Reg. D that, on one of the days of the five pre-

capping inspections, Shortall had violated Reg. D “by disposing of sewage in any manner

which may cause pollution[.]” The other five remaining counts respectively charged in the

language of Reg. E that, on one of the days of the same five pre-capping inspections,

Shortall had violated Reg. E “by failing to dispose of sewage in accordance with an

approved permit[.]”

       At trial, the State relied on a continuing violation theory, but we cannot determine

from the record before us when Shortall first learned of that. It is clear, however, that on

August 4, 2014, the day preceding the first day of trial, the State had distributed its

requested instructions, including No. 13, which stated that “every day on which a violation

is still present constitutes a separate offense until the date the violation is corrected.”

                                               3
       When the State rested its case on the first day of trial, August 5, 2014, Shortall

moved for judgments of acquittal on all counts. In the course of that argument the court

asked the State, “[w]hat proof do we have that there was any … human waste deposited

there after December 5th?” The prosecutor replied: “It’s a continuing violation offense by

the penalty Statute of itself until the matter is stopped, until the pipe is capped until it’s …

physically not possible to do it anymore.”

       After it was determined on the second trial day, August 6, 2014, that Shortall would

not testify, the court and counsel reviewed the requested instructions in chambers. The

court included in its jury charge the State’s continuing violation instruction, verbatim.

Defense counsel had no exceptions.

       In its opening summation the State told the jury that it could charge Shortall for

every day on which the water had not been turned off in the bathroom. Defense counsel

argued that the State’s “continuing offense charge” was “somewhat offensive” because the

inspectors had said that “on December 5 [Shortall] disposed of waste” but thereafter the

inspectors had talked “about the same waste, the same sewage.” Counsel submitted that

Shortall had not “committed a new crime.”

       The jury found Shortall guilty on the ten remaining counts and sentence was

imposed on September 15, 2014. He did not appeal.

       Shortall filed for post-conviction relief in the Circuit Court for Dorchester County

through his present appellate counsel on April 20, 2015. He alleged, inter alia, the denial

of effective assistance of counsel based on the trial counsel’s failure to object to the

continuing violation instruction. Set forth below is trial counsel’s entire response at the

                                               4
post-conviction hearing to questioning by Shortall concerning the lack of exception to the

instruction complained of.

      “[I]nititally we wanted to exclude anything that would be -- that would
      reference a continuing violation. So we researched that. And coupled with
      our research and the cases that [the State] had provided we did not think that
      we had the legal argument. We met in chambers to go over all of the jury
      instructions and it is my recollection the continuing violation matter came up
      and [the trial judge] questioned [the State] about that and then accepted that
      jury instruction. And [the trial judge] raised that issue.

             “Q.    And did you discuss your concern to that issue with [the trial
      judge]?

             “A.    No. At that point I was resolved to I thought that the State was
      correct.

              “Q. And what was the scope of what you evaluated for purposes of
      that instruction? In other words, you said you looked at the cases that [the
      State] provided. Did you look beyond those cases for example in other States
      or Federal jurisdictions?

             “A.    Honestly, I believe we called your office.

       ….

             “A. Yes, and spoke with you. But outside of that we had -- no, I
      can’t say that definitively we had looked at any Federal regulations or other
      States. We researched Maryland law to see if we could -- what we could do
      with the continuum.”

(Emphasis added).

      The post-conviction court denied Shortall’s petition. With respect to the trial

counsel’s above quoted conclusion that court said:

      “This is a reasonable interpretation of the law, as there is no controlling
      Maryland authority as to whether the continuing violation doctrine applies in
      cases involving environmental crimes, and, logically, the adverse impact of
      disposing of pollutants obviously continues until the remedy is imposed. In


                                            5
       short, this is an unsettled question of law, and there are merits to both
       positions.”

       The Court of Special Appeals, on reconsideration of Shortall’s petition, granted him

leave to appeal the question of alleged ineffective assistance based on the unchallenged

jury instruction. That court affirmed the two verdicts of respectively violating Regs. D and

E on December 5, 2012, and remanded for a resentencing hearing on those two guilty

verdicts. Shortall v. State, 237 Md. App. 60, 183 A.3d 820 (2018). The court held that the

unchallenged instruction was not a correct statement of the law. Id. at 81, 183 A.3d at 832.

The court then held that trial counsel was ineffective under the standard of Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), in failing to except.

               “A convicted defendant’s claim that counsel’s assistance was so
       defective as to require reversal of a conviction or death sentence has two
       components. First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the ‘counsel’ guaranteed the defendant by the
       Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial whose
       result is reliable.”

Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

       The Court of Special Appeals based its statutory construction holding on the plain

language of the statute and incorporated regulations. The court correctly reasoned:

       “The regulations Shortall was charged with having violated each use the
       word ‘dispose,’ and impose a duty to avoid taking a specific action, with no
       mention of a duty to mitigate or remediate the harm to the environment that
       may have been caused by the disposal. Pursuant to this plain language, the
       State was required to prove that an act of disposal had ‘occur[red]’ on ‘[e]ach
       day’ the State charged as a separate violation of either [regulation].”

Shortall, 237 Md. App. at 78, 183 A.3d at 831 (footnote omitted).

                                              6
       Next, the court held that there was not sufficient evidence to find that the inspectors

observed a disposal of waste when they made any of their inspections other than that of

December 5, 2012. Id. at 79, 183 A.3d at 831.

       Turning to the first prong of Strickland, the court held that trial counsel’s

representation of Shortall was deficient in that the failure to object to the continuing

violation instruction was an error “so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687,

104 S. Ct. at 2064. In explanation of its conclusion, and rejecting the post-conviction

court’s analysis, the court said:

               “But it does not logically follow that trial counsel provides effective
       assistance of counsel by failing to object to a jury instruction that is based
       upon ‘an unsettled question of law’ and deviates from the statutory language
       in a material manner that is prejudicial to the defendant. If there is a
       potentially meritorious argument that the instruction is erroneous, and there
       is no possible strategic benefit to the defendant from having the jury receive
       the arguably incorrect instruction, defense counsel renders deficient
       performance by failing to preserve that point for appeal. Here, the instruction
       that had been proposed by the State was not a pattern instruction that had
       been approved by any Maryland appellate court or recognized authority on
       Maryland jury instructions; there was no controlling Maryland case law
       addressing liability for multiple violations of these regulations; the language
       of the instruction was materially different from the language of the applicable
       statute; and the words used in the court’s non-pattern instruction made it far
       more likely that the defendant would be convicted of multiple violations than
       would have been the case if the court’s instruction had more closely tracked
       the words used in the statute and regulations. All of these reasons for
       objecting to the instruction were—or should have been—obvious to defense
       counsel, and should have prompted an objection to preserve these
       arguments[.]”

Shortall, 237 Md. App. at 81-82, 183 A.3d at 832-33 (emphasis in original).




                                              7
       In order to find that there has been a deprivation of the right to the effective

assistance of counsel the petitioner must also show a reasonable possibility of prejudice as

a result of the deficiency. Walker v. State, 391 Md. 233, 245-46, 892 A.2d 547, 554 (2006);

Bowers v. State, 320 Md. 416, 424-25, 578 A.2d 734, 738 (1990). The Court of Special

Appeals found prejudice in the eight convictions that were dependent on the unchallenged

instruction. Shortall, 237 Md. App. at 82-83, 183 A.3d at 833-34.

       The State petitioned this Court for a writ of certiorari, presenting two questions:

       “1.    Did the Court of Special Appeals misapply the Strickland v.
       Washington, 466 U.S. 668 (1984), standard when it reversed the post-
       conviction court’s determination that counsel was not ineffective for failing
       to object to a continuing violation jury instruction?

       “2.    Assuming the Court of Special Appeals correctly determined that trial
       counsel was ineffective for failing to object to a continuing violation jury
       instruction, did the Court of Special Appeals err by ordering the vacating of
       Shortall’s convictions instead of remanding for a new trial?”

Shortall cross-petitioned, raising one question:

               “Whether the [Court of Special Appeals] erred in not ordering a new[]
       trial on all counts after finding the defendant had ineffective assistance of
       counsel at trial.”

We granted both petitions. Shortall v. State, 460 Md. 493, 190 A.3d 1036 (2018).

       It is important initially to note what the State’s petition does not seek to have

reviewed. The State does not contend that the Court of Special Appeals erred in its

construction of Env. § 9-343(a)(1) and (3), in its construction of Regs. D and E, or in its

analysis of the interplay between the provisions. Nor does the State’s petition ask us to

rule that the evidence was sufficient to support a finding of regulatory violations based on

observations made by the inspectors on days other than December 5, 2012.

                                             8
                                          Discussion

                                         I. Strickland

                                  A. Effectiveness of Counsel

       The State submits that trial counsel was not ineffective when judged by the

Strickland standard. It is “an objective standard of reasonableness.” Strickland, 466 U.S.

at 688, 104 S. Ct. at 2064. The facts are to be “viewed as of the time of counsel’s conduct,”

id. at 690, 104 S. Ct. at 2066, and the scrutiny of counsel’s conduct “must be highly

deferential.” Id. at 689, 104 S. Ct. at 2065. The post-conviction court “must indulge a

strong presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance[.]” Id.

       Shortall was charged with statutory violations which criminalize and penalize

regulatory violations. When trial counsel undertook the defense of those charges, it was

imperative that he analyze the statute and underlying regulations in relation to the facts.

Under Env. § 9-343(a)(3) “[e]ach day on which a violation occurs is a separate violation[.]”

The question then becomes when and how does a violation of Regs. D and E occur. Under

the plain language of the regulations, violations occur when one disposes of waste under

prohibited circumstances, (1) “in any manner which may cause pollution of the ground

surface,” or (2) without “an approved on-site … method of disposal[.]”

       Webster’s Third New International Dictionary defines “dispose” to mean:

       “to get rid of : throw away : DISCARD[.]”

WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 654 (1976).



                                              9
       The State’s theory of the case at the criminal trial does violence to established rules

of construction. Under the State’s theory the waste observed on December 5, 2012, was

thrown out or away each day until the pipe was capped. Words are not to be deleted from

a statute, but the State, as to eight of the ten charges, would delete “dispose” from the

regulations. Nor should words be added to a statute, but the State in its requested

instruction added that a violation continues until “the violation is corrected.” Price v.

State, 378 Md. 378, 387, 835 A.2d 1221, 1226 (2003) (“A court may neither add

nor delete language so as to reflect an intent not evidenced in the plain and unambiguous

language of the statute[.]”); Smack v. Dep’t of Health and Mental Hygiene, 378 Md. 298,

305, 835 A.2d 1175, 1179 (2003) (“Words may not be added to, or removed from, an

unambiguous statute in order to give it a meaning not reflected by the words the Legislature

chose to use[.]” (Citation omitted).). Neither Reg. D nor Reg. E imposes any duty to

remediate damage or to dismantle a system. Only waste disposal is prohibited.

       The case went to the jury on eight counts based on the State’s continuing offense

theory. Counsel’s failure to except to that instruction and thereby preserve appellate review

based on the plain language of the statute and regulations fell below an objective standard

of reasonableness.

       At the post-conviction hearing trial counsel explained that he thought that the

continuing violation instruction was a correct statement of the law based on the authorities

cited by the State in support of its requested instruction. Reasonably competent counsel,

however, would have had no difficulty in showing the lack of relevance of those

authorities.

                                             10
       The State cited Duncan v. State, 282 Md. 385, 384 A.2d 456 (1978). There, a police

officer was charged with misconduct in office for having received stolen goods. He raised

a one-year statute of limitations defense. The State countered that it had charged a

continuing offense. This Court held that the wrongful retaining of property was not a

continuing offense. Id. at 392-94, 384 A.2d at 461. We explained that

       “[o]rdinarily, a continuing offense is marked by a continuing duty in the
       defendant to do an act which he fails to do. The offense continues as long as
       the duty persists, and there is a failure to perform that duty.”

Id. at 390, 384 A.2d at 459.

       In the instant matter the duty was not to dispose of waste on any given day. So long

as Shortall was not disposing of waste, he was in compliance with the law on that day.

       State v. Barnes, 273 Md. 195, 208, 328 A.2d 737, 745 (1974), also cited by the State,

stands for the proposition that remedial statutes should be liberally construed. Here we

deal with a criminal statute.

       The State also generally referenced in support of its instruction request a comment

that “explore[d] the circumstances in which courts have applied the continuing violations

doctrine under federal environmental statutes and conclude[d] that such application should

be sensitive to the particular context in which the continuing violations issue arises.”

Application of the Continuing Violations Doctrine to Environmental Law, 23 Ecology L.Q.

723, 725 (1996). The context here is “each day on which a violation occurs.” (Emphasis

added).

       When asked by post-conviction counsel whether he had researched foreign state or

federal law, trial counsel responded that he believed he had called the office of, and spoken

                                             11
with, post-conviction counsel. That was the totality of the evidence on that consultation.

It did not describe any analysis of the specific violations charged against Shortall. Further,

the telephone conversation could not have addressed the status of the evidence at the time

when the criminal case went to the jury.

       The minimal relevance of the sources consulted by trial counsel is so far outweighed

by the plain language of Env. § 9-343(a)(1) and (3) and of Regs. D and E that a competent

defense counsel could not acquiesce in the continuing offense instruction and be in

compliance with the Strickland standard.

       Testerman v. State, 170 Md. App. 324, 907 A.2d 294 (2006), cert. granted, 397 Md.

396, 918 A.2d 468, and cert. dismissed, 399 Md. 340, 924 A.2d 308 (2007), demonstrates

that the representation by trial counsel in the instant matter was below the Strickland

standard.   Testerman was charged, inter alia, under former § 21-904(d) of the

Transportation Article with eluding a uniformed police officer. Subsection (b) of the

statute prohibited eluding by “willfully failing to stop the driver’s vehicle.” Subsection (c)

of the statute prohibited eluding “by fleeing on foot.” Subsection (d) prohibited eluding

“by any other means.” It was undisputed that Testerman “changed seats with his front seat

passenger after complying with a request by a police officer to stop his vehicle.” Id. at

336, 907 A.2d at 301.

       Trial counsel for Testerman had not preserved the statutory construction defense,

namely, that the “other means” prohibition did not embrace changing seats with a

passenger. Nevertheless, because the record was clear as to the critical facts, the Court of

Special Appeals considered whether, and concluded that, trial counsel had been ineffective

                                             12
in failing to preserve the issue. In reaching that conclusion, the court applied the statutory

axiom ejusdem generis. Because Testerman had stopped and did not flee on foot and

because switching seats did not fall within the classes of the two specific prohibitions, there

was no subsection (d) violation. The court then held that trial counsel’s failure to move for

a judgment of acquittal on that basis “‘fell below an objective standard of

reasonableness[.]’” Id. at 343, 907 A.2d. at 305.

       In the case before us the unpreserved defense is plain on the face of the statute. The

enactment need not be massaged by any rule of construction. A fortiori Shortall’s legal

representation was below the Strickland standard as to effectiveness.

                                        B. Prejudice

       The prejudice prong of Strickland was satisfied in the judgment of the Court of

Special Appeals because the reasonable probability was that the ineffectiveness of trial

counsel resulted in Shortall’s conviction on eight of the ten counts submitted to the jury

because of the erroneous instruction. The State asserts a lack of prejudice because the trial

court merged the sentencing on those eight counts into the two counts that were based on

the December 5, 2012, observations by the State inspectors.             But the undeserved

convictions, in and of themselves, are prejudicial.

       The State also argues that Shortall, by not having communicated to trial counsel a

request to file an appeal, waived his right to challenge the instruction through a post-

conviction claim based on deprivation of the right to effective counsel. A waiver is a

voluntary relinquishment of a known right. Smith v. State, 394 Md. 184, 201, 905 A.2d

315, 325 (2006) (“We have defined waiver as ‘the intentional relinquishment of a known

                                              13
right.’”). See also McElroy v. State, 329 Md. 136, 140, 617 A.2d 1068, 1070 (1993) (A

knowing and intelligent waiver of fundamental constitutional rights will be found on post-

conviction only if the defendant’s knowledge of the right and personal waiver were

reflected in the record.). The record presents no basis for concluding other than that

Shortall’s trial counsel, during the period when he was advising concerning a possible

appeal, continued to labor under the mistaken belief that the continuing offense instruction

was an accurate statement of the law applicable to the facts of this case. Shortall did not

waive a known right.

       Even if the continuing offense instruction had not been granted, the State argues that

the jury, nevertheless, “may well have concluded” that Shortall was guilty on all ten counts.

The argument is that the evidence could have supported finding five separate disposals of

waste. The Court of Special Appeals held that “the plain language of the regulations at

issue and Env. § 9-343(a)(3) do not support ten separate convictions for the two regulatory

violations that were established by the evidence[.]” Shortall, 237 Md. App. at 76, 183 A.3d

at 829-30. The State did not petition for, and our grant of certiorari did not embrace, a

review of the sufficiency of the evidence. We do not consider this argument. Kostelec v.

State, 348 Md. 230, 242, 703 A.2d 160, 166 (1997); State v. Broberg, 342 Md. 544, 571-

72, 677 A.2d 602, 615 (1996) (“[W]here an issue has been put forth as an alternative basis

for upholding the conviction, this Court has consistently refused to consider that issue if it

was not raised in a certiorari petition, a cross-petition, or the order of this Court granting

the petition.”); Batson v. Shiflett, 325 Md. 684, 700-01, 602 A.2d 1191, 1199 (1992);

Robeson v. State, 285 Md. 498, 502, 403 A.2d 1221, 1223 (1979) (“[T]his Court will not

                                             14
ordinarily consider an issue which was not raised in the petition for a writ of certiorari, in

a cross-petition or in the Court’s order granting certiorari.”), cert. denied, 444 U.S. 1021,

100 S. Ct. 680, 62 L. Ed. 2d 654 (1980); Md. Rule 8-131(b)(1) (“[I]n reviewing a decision

rendered by the Court of Special Appeals …, the Court of Appeals ordinarily will consider

only an issue that has been raised in the petition for certiorari or any cross-petition[.]”).

       In the case at bar the prejudice lies in Shortall’s having been convicted, mistakenly,

on eight counts. In a more typical case of mistaken conviction a crime has been committed

in fact and in law, but there was trial court error or an erroneous attribution of criminal

agency. Here, the conduct for which Shortall mistakenly was convicted was not a crime in

fact or in law. Under the facts of this case a crime existed only as a creation of the

unchallenged instruction.

                                        II. New Trial

       Both parties contend that the proper remedy, if Shortall was not effectively

represented, is a new trial. The State would have a new trial embrace all ten counts while

Shortall limits the relief sought in his cross-petition for certiorari to counts 2 and 3 alleging

violations on December 5, 2012. We reject both positions.

       The State says that a complete new trial “would provide a renewed opportunity to

apply the intermediate appellate court’s explanation of the continuing violations law to the

facts of this specific case.” In other words, the State wants another bite at the apple. This

is not permitted. Denisyuk v. State, 422 Md. 462, 487 n.10, 30 A.3d 914, 928 (2011),

abrogated on other grounds by Miller v. State, 435 Md. 174, 77 A.3d 1030 (2013);


                                               15
Southern v. State, 371 Md. 93, 107, 807 A.2d 13, 21 (2002) (“Rule 8–604(d) does not

permit such a remand for the purpose of introducing new evidence in cases where a party,

like the State here, failed to sustain its burden of proof on an issue both raised in a motion

to suppress and argued at the hearing on that motion. Because the State did not sustain this

burden, allowing the State to introduce new evidence on remand, i.e. taking a second bite

at the apple, is an improper application of Rule 8–604(d) and undermines the State’s burden

during the suppression proceedings in this case.”). Rather than try the case on eight of the

offenses on the theory alleged in the charging document, the State convinced the trial court

that the disposal of waste which was observed on December 5, 2012, legally could continue

as eight additional violations until the pipe was capped. The prosecution does not get a

second chance to prove its case by a different theory.

         Shortall submits that he is entitled to a new trial on counts 2 and 3 because “the

legally improper Continuing Violation Theory instruction was inevitably used by the jury

to convict him.”         The argument of the cross-petitioner seems to be that

the waste observed by the inspectors on December 5, 2012, was not originally disposed of

on that date, so that the jury used the continuing violation theory to convict on counts 2

and 3. Shortall does not dispute that the observations on December 5, 2012, sufficed to

establish that there had been a recent violation of each of Regs. D and E under a proper

construction and application of those regulations and of Env. § 9-343(a)(1) and (3). Nor

has Shortall ever contended that he was prejudiced by a variance as to the date of violation

between the probata and the allegata. The purported error is harmless beyond a reasonable

doubt.

                                             16
      For all the foregoing reasons, we shall affirm the judgment of the Court of Special

Appeals.

                                        JUDGMENT OF THE COURT OF
                                        SPECIAL APPEALS AFFIRMED. COSTS
                                        IN THIS COURT TO BE PAID NINETY
                                        PERCENT (90%) BY DORCHESTER
                                        COUNTY AND TEN PERCENT (10%) BY
                                        THE CROSS-PETITIONER, PURNELL
                                        SHORTALL.




                                          17